 1 KYLE R. KNAPP - SBN 166597
   Attorney at Law
 2 916 2nd Street, 2nd Floor
   Sacramento, CA 95814
 3 Telephone: (916) 441-4717
   Facsimile: (916) 4441-4299
 4

 5 Attorney for Defendant
   MITCHELL VANBEEK
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0029-JAM
11                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                            FINDINGS AND ORDER
13   MITCHELL VANBEEK et al.,                             DATE: June 18, 2019
                                                          COURT: Hon. John A. Mendez
14                                Defendants.
15

16                                              STIPULATION

17          1.      This stipulation concerns a discovery-intensive access device fraud/identity theft case.

18          2.      By previous order, this matter was set for status on June 18, 2019.

19          3.      By this stipulation, the Government and counsel for the defendants in the above-

20 captioned case now move to continue the status conference to October 1, 2019 at 9:15 a.m.

21          4.      The parties also seek to exclude time between, June 18, 2019, and October 1, 2019 under

22 Local Code T4.

23          5.      The parties agree and stipulate, and request that the Court find the following:

24          a)      As of this stipulation, the Government has produced a raft of discovery consisting of

25 109,436 pages of written discovery and four video files.

26          b)      It is paramount that Counsel for the defendants receive additional time to review the

27 volume of discovery received. This review will enable counsel to scrupulously evaluate the evidence

28 against their respective clients, conduct ancillary research, and consult with their respective clients on

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 how to proceed.

 2          c)      Counsel for the defendants believe that failure to grant the above-requested continuance

 3 would deny them the reasonable time necessary for effective preparation, taking into account the

 4 exercise of due diligence.

 5          d)      The government does not object to the continuance.

 6          e)      Based on the above-stated findings, the ends of justice served by continuing the case as

 7 requested outweigh the interest of the public and the defendant in a trial within the original date

 8 prescribed by the Speedy Trial Act.

 9          f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

10 within which trials must commence, the time periods of June 18, 2019 to October 1, 2019, inclusive, are

11 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because they result

12 from continuances granted by the Court at the defendants’ requests on the basis of the Court’s finding

13 that the ends of justice served by taking such action outweigh the best interest of the public and the

14 defendants in speedy trials.

15          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the periods within which trials

17 must commence.

18          IT IS SO STIPULATED.

19    Dated: June 13, 2019                                    MCGREGOR W. SCOTT
                                                              United States Attorney
20
                                                              /s/ AMY HITCHCOCK
21                                                            AMY HITCHCOCK
                                                              Assistant United States Attorney
22

23
      Dated: June13, 2019                                     /s/ MIA CRAGER
24                                                            MIA CRAGER
                                                              Counsel for Defendant Christina
25                                                            VanBeek
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: June 13, 2019                           /s/ ALEX KESSEL
 1                                                  ALEX KESSEL
                                                    Counsel for Defendant Christopher Pan
 2

 3   Dated: June 13, 2019                           /s/ KYLE R. KNAPP
                                                    KYLE R. KNAPP
 4                                                  Counsel for Defendant Mitchell
                                                    VanBeek
 5

 6

 7

 8                                      FINDINGS AND ORDER
 9        IT IS SO FOUND AND ORDERED this 14th day of June 2019.

10
                                               /s/ John A. Mendez
11                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
